                 Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

                                                           CIVIL ACTION NO.:

     C-MART HERALD STREET, INC.                                    )
     Plaintiff,                                                    )
                                                                   )
     v.                                                            )
                                                                   )
     AMTRUST FINANCIAL SERVICES, INC.,                             )
     as successor in interest to PUBLIC SERVICE                    )
     INSURANCE COMPANY and MAGNA CARTA                             )
     COMPANIES, INC.,                                              )
     Defendants.                                                   )

                                  COMPLAINT AND JURY DEMAND

                  NOW COMES the plaintiff, C-Mart Herald Street, Inc. (“C-Mart”), and through its

          attorneys, McGovern, Houston & Ganem, P.C., alleges as follows:

                                     PRELIMINARY STATEMENT

                                         NATURE OF THE CASE

1.        Between September 9, 2014 and September 9, 2015, Public Service Insurance Company

          (“Public Service”), unfairly and deceptively collected insurance premium payments from C-

          Mart with respect to insurance for C-Mart’s premises at 10-18 Beale Street, Quincy,

          Massachusetts (the “Insured Premises”), without ever intending to provide insurance benefits

          for any covered losses involving the Insured Premises.

2.        The primary purpose of Public Service’s unfair and deceptive scheme was to improperly

          obtain insurance premiums from C-Mart without conducting an inspection of the insured

          premises prior to binding coverage and thereafter, based on alleged pre-existing hazards or

          conditions, deny coverage for damage resulting from a collapse of the roof of the building at

          the Insured Premises on March 9, 2015.
                Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 2 of 15



3.     Public Service also engaged in unfair and/or deceptive insurance claims handling practices

       by disclaiming coverage for a loss occurring on or about March 9, 2015 at the Insured

       Premises, by:

                a. intentionally relying on a clear misrepresentation of insurance policy provisions to

                    improperly deny C-Mart’s claim for damage to the Insured Premises;

                b. failing to conduct a reasonable investigation into the cause and origin of the

                    reported loss; and

                c. failing to effectuate a prompt, fair and equitable settlement of a claim in which

                    liability was reasonably clear.

4.           Upon information and belief, at all times relevant, Magna Carta Companies, Inc.

     (“Magna Carta”) was the parent company of Public Service.

5.           Upon information and belief, AmTrust Financial Services, Inc. (AmTrust”) is Public

     Services’ successor in interest.

                                         NATURE OF THE ACTION

6.           This action is brought pursuant to Massachusetts General Laws, Chapter 93A, Sections 2

     and 11.

                                 NATURE OF THE RELIEF SOUGHT

7.           As a result of the unfair and deceptive conduct of Public Service, Magna Carta and

     AmTrust (collectively “Defendants) set forth in this Complaint, C-Mart seeks damages arising

     from:

                a. The cost to demolish the Insured Premises, $200,000.00;

                b. The loss in the value of the Insured Premises, $657,100.00; and




                                                      2
              Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 3 of 15



              c. All legal expenses, including attorney’s fees, incurred by C-Mart in instituting

                   this litigation.

 8.      Pursuant to M.G.L. c.93A, §11, C-Mart seeks treble the damages it has sustained as a

         result of Defendants’ unfair and deceptive insurance claims handling practices, by which:

              a.       Defendants improperly obtained unwarranted premium insurance payments

                       from C-Mart with no intent of providing coverage for any claimed losses; and

              b.       C-Mart was caused to incur unwarranted expenses, including, but not limited

                       to, legal fees, in order to recover benefits for a covered loss.

                                                 PARTIES

9.    The Plaintiff, C-Mart, is a corporation incorporated under the laws of the Commonwealth of

      Massachusetts, having its principal place of business at 50 Herald Street, Boston,

      Massachusetts.

10.   Defendant, AmTrust is a corporation incorporated under the laws of the State of Delaware,

      having its principal place of business at 59 Maiden Lane, 43rd Floor, New York City, New

      York.

11.   Defendant AmTrust, upon information and belief, is the successor in interest to the assets and

      liabilities of Public Service, formerly a corporation incorporated under the laws of the State

      of Illinois having its principal place of business at 10 South Riverside Plaza, Suite 875,

      Chicago, Illinois.

12.   Defendant. Magna Carta, upon information and belief, is a corporation incorporated under

      the laws of the State of Delaware, having its principal place of business at One Park Avenue,

      New York City, New York.




                                                      3
                Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 4 of 15



13.   Upon information and belief, as of March 9, 2015, Magna Carta had controlling interest in

      Public Service, made underwriting decisions for Public Service, handled claims

      investigations for Public Service, was the parent company of Public Service and/or was

      materially affiliated with Public Service.

                                    JURISDICTION AND VENUE

14.   Jurisdiction in this matter is based upon diversity of citizenship pursuant to 28 U.S.C. §1332.

      C-Mart is a corporation incorporated under the laws of the Commonwealth of Massachusetts

      having its principal place of business in Massachusetts. AmTrust and Magna Carta are

      corporations incorporated under the laws of the State of Delaware having their principal

      places of business in the State of New York. Public SI was an Illinois corporation as of

      March 9, 2015 having its principal place of business in the State of Illinois. The matter in

      controversy, exclusive of interest and costs, exceeds $75,000.00, as specified in 28 U.S.C.

      §1332.

15.   Venue is appropriate under 28 U.S.C. §1391, as all the events or omissions giving rise to the

      claims occurred, and the property that is the subject of the action is situated, in this judicial

      district.

                                   STATEMENT OF THE FACTS

16.   C-Mart repeats and realleges Paragraphs 1 through 15 of its Complaint, as if fully set forth

      herein.

17.   As of March 9, 2015, C-Mart owned the Insured Premises and insured it under a Commercial

      Property Insurance Policy (CP011739) issued by Public Service with coverage effective

      dates of September 9, 2014 to September 9, 2015 (the “Policy”).




                                                     4
             Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 5 of 15



18.   The Insured Premises was specifically identified on the declarations page of the Policy, and

      provided a building coverage limit of $2,228,537.00 for the Insured Premises in exchange for

      an annual premium of $4,747.00 from C-Mart. Public Service also provided commercial

      property insurance coverage for C-Mart’s other properties located in Massachusetts, and the

      total annual premium for all of the C-Mart properties was $32,353.74.

19.   C-Mart made timely payment of the full premium of $4,747.00 to Public Service pertaining

      to the Insured Premises.

20.   Upon information and belief, prior to binding coverage for the Insured Premises, neither

      Public Service nor Magna Carta, arranged for, or conducted an inspection of the Insured

      Premises.

21.   However, on or about August 13, 2014, Public Service and/or Magna Carta did inspect

      another property, 50 Herald Street, Boston, Massachusetts, owned by C-Mart and insured

      under the Policy, and made recommendations, via a letter dated August 27, 2014, to correct

      “hazardous conditions that can result in severe claims and damage to the property.”

22.   In the August 27, 2014 letter to C-Mart, Public Service and/or Magna Carta indicated that if

      C-Mart did not contact Public Service and/or Magna Carta by September 26, 2014 and advise

      that all the recommendations for the correction of the identified “hazardous conditions” at the

      50 Herald Street property, had been completed, Public Service and/or Magna Carta would

      “re-evaluate [their] underwriting decision.”

23.   Under the Policy issued to C-Mart, specifically the Commercial Property Form (CP 10 30 06

      95) entitled, Causes of Loss-Special Form, Public Service agreed to pay for direct physical

      loss to the Insured Premises unless the loss was excluded in Section B, entitled, Exclusions

      or limited in Section C, entitled, Limitations.



                                                     5
              Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 6 of 15



24.   The Exclusions section of the Policy provides, in pertinent part, that Public Service will not

      pay for loss or damage caused by:

         d. (1) wear and tear;
            (2) rust, corrosion, fungus, decay, deterioration, hidden or latent defect or
            any quality in property that causes it to damage or destroy itself;

                         ...

         k. Collapse, except as provided below in the Additional Coverage for
            Collapse. But if collapse results in the Covered Cause of Loss at the
            described premises, we will pay for the loss or damage caused by that
            Covered Cause of Loss.

25.   Under the Additional Coverage - Collapse section, Public Service agreed to “pay

      for direct physical loss or damage to Covered Property, caused by collapse of a

      building or any part of the building insured under this Coverage Form, if the

      collapse is caused by one or more of the following:

         a. The “specified causes of loss” or breakage of glass, all only as insured
             against in this Coverage Part;
         b. Hidden decay;

                         …

         e. Weight of rain that collects on a roof;

26.   The “specified causes of loss” are defined as “Fire; lightning; explosion; windstorm or hail;

      smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from fire

      extinguishing equipment; sinkhole collapse; volcanic action; falling objects; weight of snow,

      ice or sleet; water damage.” (Emphasis supplied).

27.   On March 9, 2015, the roof of the building at the Insured Premises collapsed and C-Mart

      reported that it believed that the collapse was caused by the weight of an accumulation of

      snow.




                                                      6
               Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 7 of 15



28.   Public Service and/or Magna Carta were immediately advised of the event and its probable

      cause.

29.   As part of Public Service and/or Magna Carta’s investigation into the claim, an engineer was

      retained by Public Service and/or Magna Carta to determine the proximate cause of the loss.

30.   On May 15, 2015, Public Service and/or Magna Carta notified C-Mart that it was disclaiming

      coverage for the loss based on the findings of the engineer it had retained and who concluded

      that the roof collapse was due to the advanced decay of the wood and metal that was caused

      by years of continuous exposure to water (a pre-existing condition), an alleged coverage

      exclusion.

31.   Public Service and/or Magna Carta’s position was clearly made in bad faith, and with the

      intent of wrongfully denying a covered event, as the aforementioned Additional Coverage –

      Collapse provision in the Policy clearly states that Public Service will “pay for direct

      physical loss or damage to [Insured Premises], caused by collapse of a building…if the

      collapse is caused by…the “weight of snow, ice or sleet,” which is precisely what C-Mart

      had reported as the cause of the collapse.

32.   In the winter of 2014-2015, Massachusetts received record snowfall, causing many roofs in

      eastern Massachusetts to collapse.

33.   A Boston Globe article reported on March 4, 2015, five days before the

      collapse of the roof at the insured premises:

         Heavy layers of snow caused some 20 roof collapses across the state
         Wednesday, including a major failure at a large industrial complex in
         Hyde Park. The latest collapses brought the total since Feb. 9 to around
         210, officials said…. The roof of a vacant building at the former Bayside
         Expo Center in Dorchester also collapsed, forcing the evacuation of a
         neighboring office building on Mount Vernon Street that is home to the
         state’s Registry of Vital Records and Statistics and the Dorchester
         Reporter newspaper…. After a warm day, more snow was on the way

                                                      7
              Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 8 of 15



         Wednesday evening, a storm that could make this winter the snowiest on
         record. Total snowfall this season was at 105.7 inches Wednesday
         morning, less than 2 inches below the record of 107.6 inches, weather
         service data showed.

34.   The foregoing information was available to Public Service and/or Magna Carta after being

      informed by C-Mart that the roof at the insured premises had collapsed due to the substantial

      accumulation of snow during the winter of 2014-2015.

35.   In the prior winter of 2013-2014, the roof’s structural integrity was not compromised by

      snowfall during that season, which while significant, was not as record-breaking as 2014-

      2015.

36.   Despite this information, Public Service and/or Magna Carta retained the “engineer” to reach

      conclusions to enable Public Service to deny C-Mart’s claim for the roof collapse at the

      Insured Premises.

37.   If the engineer was truly independent and unbiased, he would have addressed the high

      probability that the heavy accumulated snow caused the collapse.

38.   However, the engineer retained by Public Service and/or Magna Carta instead made a

      number of unsupported and bad faith conclusions suggesting that it was the accumulated

      wear and tear of the insured premises over a number of years that caused the collapse and not

      the snowfall.

39.   The engineer retained by Public Service and/or Magna Carta, either completely disregarded

      the evidence or was intentionally not provided with all relevant information by Public

      Service and/or Magna Carta.

40.   Public Service and/or Magna Carta’s position was also clearly made in bad faith, and with

      the intent of wrongfully denying a covered event, as the aforementioned Additional Coverage

      – Collapse provision in the Policy clearly states that Public Service will “pay for direct

                                                    8
             Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 9 of 15



      physical loss or damage to [Insured Premises], caused by collapse of a building…if the

      collapse is caused by…[h]idden decay,” which is precisely what Public Service and/or

      Magna Carta’s retained engineer found, namely that the roof of the Insured Premises

      collapsed as a result of “advanced decay of the wood and metal materials.”

41.   Public Service and/or Magna Carta had an opportunity to inspect the Insured Premises prior

      to binding coverage, as it did with the 50 Herald Street property, to uncover any “hazardous

      condition” that could result in “severe claims and damage to the property.”

42.   If the decay was observed during such a pre-insurance inspection of the Insured Premises and

      reported to C-Mart, C-Mart would have had an opportunity to remedy the decay prior to the

      subject loss and Public Service and/or Magna Carta would have had an opportunity to “re-

      evaluate [their] underwriting decision” if the decay was not remedied.

43.   If the decay was not observed during such a pre-insurance inspection of the Insured

      Premises, it would establish that the decay was hidden and, therefore, a covered cause of loss

      under the Policy.

44.   By taking the position that the loss was caused by a pre-existing condition, Public Service

      and/or Magna Carta intentionally acted in bad faith by relying on an engineer’s opinion to

      deny C-Mart’s claim.

45.   On July 3, 2015, C-Mart, through its agent, William E. Ryan of Pilgrim Strategies, LLC,

      responded to the coverage denial seeking reconsideration of the decision and again advising

      Public Service and/or Magna Carta of its position that the accumulation of snow in the winter

      of 2014-2015 caused the collapse and not routine wear and tear as alleged by expert retained

      by Public Servcice and/or Magna Carta.




                                                   9
             Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 10 of 15



46.   On July 21, 2015, C-Mart was advised by Joanna Strazalka, on Magna Carta letterhead, that

      Public Service would maintain its denial setting forth the same reasoning outlined in Public

      Service’s May 15, 2015 correspondence.

47.   If in fact a pre-insurance inspection of the insured premises had been completed and a report

      drafted, which has not been produced to date despite requests by C-Mart directly to Public

      Service and/or Magna Carta, it is evident that the engineer retained by Public Service and/or

      Magna Carta to assess the subject loss, was not provided a copy of that report.

48.   If, as the engineer apparently suggested, the “building envelope” had not been properly

      maintained for decades and there was evidence of ongoing water infiltration, such evidence

      would have been readily available to Public Service and/or Magna Carta, if the Insured

      Premises was inspected and when Public Service agreed to provide coverage for the Insured

      Premises.

49.   Moreover, if the alleged severe water damage and the advanced decay of the wood and metal

      was caused by years of continuous exposure to water, as the engineer suggested, such

      evidence again should have been detected if the building had been inspected prior to the

      subject loss.

50.   If there was fungi growth as also suggested by the engineer retained by Public Service and/or

      Magna Carta, that too would likely have been evident to anyone inspecting the insured

      premises prior to the binding of coverage.

51.   Given that the damage to the insured premises was, according to the engineer retained by

      Public Service and/or Magna Carta, was, at least, partially caused by fungus and decay,

      excluded conditions, it is highly likely that an inspector would have looked for such issues

      had the building been inspected.



                                                   10
            Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 11 of 15



52.   The engineer retained by Public Service and/or Magna Carta also allegedly concluded that

      there were numerous openings in the roof, the roof hatch and vent openings which reportedly

      allowed snow and rain to enter the roof over the winter of 2014-2015. That apparently very

      visible evidence clearly would have been observed in a pre-insurance inspection.

53.   The engineer retained by Public Service and/or Magna Carta further suggested that the

      roofing system and all interior finishes were well beyond the end of their usual service lives.

      Again, such information would have been available to Public Service and/or Magna Carta

      prior to agreeing to provide coverage for the Insured Premises.

54.   The Illinois Department of Insurance 2016 Annual Report to the Governor indicated on Page

      64 that Public Service had a negative net income of $51,262,152.00 in 2015.

55.   In July 2016, A.M. Best downgraded and then pulled the ratings of Public Service because it

      reported a nearly $60,000,000.00 surplus loss for 2015 that included underwriting losses.

56.   On March 16, 2017, an Agreed Order of Rehabilitation pertaining to Public Service was

      entered by Order of the Circuit Court of Cook County, Illinois.

57.   Public Service was placed into rehabilitation in order to protect the interests of policyholders,

      claimants, and other creditors from Public Service’s deteriorating financial condition.

58.   Upon information and belief, Public Service’s decision to deny C-Mart’s claim with respect

      to the Insured Premises, was based, in part, on its deteriorating financial condition and not on

      a good faith coverage assessment or investigation into the subject loss of March 9, 2015.

59.   All of the foregoing, demonstrates that Public Service and/or Magna Carta engaged in

      immoral, unethical or unscrupulous behavior when conducting its investigation of the subject

      loss in order to not pay a claim for which the cause of the loss was reasonably clear.




                                                   11
            Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 12 of 15



60.   On May 9, 2018, C-Mart issued a Demand Pursuant to M.G.L. c. 93A, §§2 and 11, and

      M.G.L. c. 176D to Public Service and Magna Carta. A copy of C-Mart’s Demand Pursuant

      to M.G.L. c. 93A, §§2 and 11, and M.G.L. c. 176D is attached as Exhibit 1.

61.   On June 5, 2018, C-Mart issued a Supplemental Demand Pursuant to M.G.L. c. 93A, §§2 and

      11, and M.G.L. c. 176D to Public Service and Magna Carta. A copy of C-Mart’s

      Supplemental Demand Pursuant to M.G.L. c. 93A, §§2 and 11, and M.G.L. c. 176D is

      attached as Exhibit 2.

62.   On July 3, 2018, AmTrust, as successor in interest to Public Service, issued a response to C-

      Mart’s Demand Pursuant to M.G.L. c. 93A, §§2 and 11, and M.G.L. c. 176D and

      Supplemental Demand Pursuant to M.G.L. c. 93A, §§2 and 11, and M.G.L. c. 176D in which

      AmTrust rejected C’Mart’s demand.

                                       CAUSE OF ACTION

            COUNT I: UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER
                             M.G.L. c. 93A, §§2 AND 11
                              (Against All Defendants)

63.   C-Mart repeats and realleges Paragraphs 1 through 62 of its Complaint, as if fully set forth

      herein.

64.   C-Mart was, at all material times, engaged in the conduct of a trade or commerce within the

      Commonwealth of Massachusetts, as those terms are defined and used in M.G.L. c. 93A, §§2

      and 11.

65.   AmTrust, as successor in interest to Public Service, Public Service and Magna Carta, at all

      material times, engaged in the conduct of a trade or commerce within the Commonwealth of

      Massachusetts, as those terms are defined and used in M.G.L. c. 93A, §§2 and 11.




                                                  12
            Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 13 of 15



66.   As the successor in interest to Public Service, AmTrust is liable for all violations by Public

      Service with respect to M.G.L. c. 176D, §3(9) and M.G.L. c.93A, §§2 and 11.

67.   Public Service, issued an insurance policy to C-Mart covering the Insured Premises located

      in the Commonwealth of Massachusetts.

68.   Public Service and/or Magna Carta, as described herein, engaged in unfair and deceptive

      insurance claims handling practices, in violation of M.G.L. c. 176D, §3(9) and M.G.L.

      c.93A, §§2 and 11. Specifically, Public Service and/or Magna Carta violated the following

      sections of M.G.L. c. 176D, §3(9):

         (a) In disclaiming coverage, Public Service and/or Magna Carta failed to
             address a specific coverage provision applicable to collapses which
             included coverage for a collapse caused by the “weight of snow, ice or
             sleet”, thereby “misrepresenting pertinent facts or insurance policy
             provisions relating to coverages at issue;”

         (b) In disclaiming coverage, Public Service and/or Magna Carta failed to
             address a specific coverage provision applicable to collapses which
             included coverage for a collapse caused by “[h]idden decay”, thereby
             “misrepresenting pertinent facts or insurance policy provisions relating
             to coverages at issue;”

         (c) In disclaiming coverage, Public Service and/or Magna Carta
            intentionally failed to provide its retained engineer with a pre-
            insurance inspection report, thereby “refusing to pay claims without
            conducting a reasonable investigation based upon all available
            information;”

         (d) In disclaiming coverage, Public Service and/or Magna Carta
            intentionally ignored evidence of numerous similar roof collapses due
            to a record-setting snowfall and thereby failed “to effectuate prompt,
            fair and equitable settlements of claims in which liability has become
            reasonably clear;”

         (e) In placing insurance coverage for the Insured Premises, Public Service
             and/or Magna Carta accepted premium with no intent of honoring a
             claim for damages, and thereby compelling C-Mart “to institute
             litigation to recover amounts due under an insurance policy by offering
             substantially less [in this case, nothing] than the amounts ultimately
             recovered in actions brought by such insureds;”

                                                   13
                    Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 14 of 15




              (f) In placing insurance coverage for the Insured Premises, Public Service
                   and/or Magna Carta accepted premium with no intent of honoring a
                   claim for damages due to Public Service’s deteriorating financial
                   condition, not due a good faith coverage determination or claim
                   investigation, and thereby compelling C-Mart “to institute litigation to
                   recover amounts due under an insurance policy by offering
                   substantially less [in this case, nothing] than the amounts ultimately
                   recovered in actions brought by such insureds;”

              (g) In disclaiming coverage, Public Service and/or Magna Carta knew or
                  should have known of the existing condition of the Insured Premises
                  prior to binding coverage, and yet accepted premium and failed “to
                  provide promptly a reasonable explanation of the basis in the insurance
                  policy in relation to the facts or applicable law for denial of a claim or
                  for the offer of a compromise settlement.”

69.       C-Mart sustained a loss of money or property as a direct and proximate result of those unfair

          and deceptive acts of the Defendants.

70.       The unfair and deceptive acts committed by the Defendants were willful and knowing

          violations of M.G.L. c. 93A, §2.

              WHEREFORE, the Plaintiff, C-Mart, respectfully requests that this Honorable Court

      grant it the following relief:

              (a)      Enter complete and final judgment for C-Mart and against AmTrust, as successor

                       in interest to PSI, and/or Magna Carta, jointly and severally, on Count I of the

                       Complaint;

              (b)      Treble the actual damages and award costs and attorney’s fees incurred in

                       bringing this action pursuant to M.G.L. c. 93A; and,

              (c)      Any and all relief this Court deems just and proper.


                                                JURY DEMAND

              THE PLAINTIFF CLAIMS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.



                                                        14
         Case 1:19-cv-10051-IT Document 1 Filed 01/09/19 Page 15 of 15



                                           Respectfully submitted,
                                           By the Plaintiff,
                                           C-Mart Herald Street, Inc.,
                                           By its attorneys,

                                           /s/ Peter R. Houston
                                           Peter R. Houston
                                           BBO No.: 681915
                                           phouston@mhg-pc.com
                                           Patrick M. Conran
                                           BBO No.: 551558
                                           pconran@mhg-pc.com
                                           George R. White, Jr.
                                           BBO No.: 645752
                                           gwhite@mhg-pc.com
                                           McGovern, Houston & Ganem, P.C.
                                           21 Merchants Row, 4th Floor
                                           Boston, MA 02109
Date: January 9, 2019                      (617) 723-1444




                                      15
